JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed May 24, 2011, and June 29, 2011, be affirmed. The district court correctly determined that the adjudication of appellant’s 2006 Freedom of Information Act complaint bars this new action, which arises from the same nucleus of facts. See Drake v. FAA, 291 F.3d 59, 66 (D.C.Cir.2002). Appellant provides no support for his allegation that the government committed fraud in the 2006 Freedom of Information Act litigation. Moreover, the district court did not abuse its discretion in denying appellant’s motion for leave to file supplemental exhibits or in failing sua sponte to construe those exhibits as amendments to the complaint. Cf. Firestone v. Firestone. 76 F.3d 1205, 1208 (D.C.Cir.1996).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.